Name: Commission Regulation (EC) No 1141/2004 of 22 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 23.6.2004 EN Official Journal of the European Union L 222/4 COMMISSION REGULATION (EC) No 1141/2004 of 22 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 June 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to the Commission Regulation of 22 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 62,9 999 62,9 0707 00 05 052 111,2 999 111,2 0709 90 70 052 88,0 999 88,0 0805 50 10 388 63,0 508 51,4 528 59,0 999 57,8 0808 10 20, 0808 10 50, 0808 10 90 388 78,3 400 116,0 404 82,4 508 66,3 512 72,3 524 65,1 528 70,5 720 64,5 804 100,4 999 79,5 0809 10 00 052 291,8 624 203,0 999 247,4 0809 20 95 052 398,9 068 148,4 400 373,9 616 272,4 999 298,4 0809 30 10, 0809 30 90 052 135,3 624 152,3 999 143,8 0809 40 05 052 102,5 624 208,8 999 155,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.